Exhibit 10.1

2012 Genworth Financial, Inc. Omnibus Incentive Plan

2017-2019 Performance Stock Unit Award Agreement

 

 

Dear [Participant Name]:

You have been selected to receive an Award under the 2012 Genworth Financial,
Inc. Omnibus Incentive Plan (the “Plan”), on the terms and conditions set forth
below. This Award Agreement and the Plan together govern your rights under this
Award and set forth all of the conditions and limitations affecting such rights.
Unless the context otherwise requires, capitalized terms used in this Award
Agreement shall have the meanings ascribed to them in the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement.

 

1. Grant of Performance Stock Units. You are hereby granted performance stock
units (“Units”), representing the right to earn, on a one-for-one basis, Shares
of the Company’s Class A common stock (“Shares”), all in accordance with the
terms of this Award Agreement, the Plan, and any rules and procedures adopted by
the Committee. The Units represent the right to earn from 0% to 150% of the
Target Award, based on (i) your continued future employment, and (ii) the
Company’s level of achievement of the Performance Goals during the Performance
Period, in accordance with the terms of this Award Agreement.

 

  a. Grant Date. The Grant Date of your Units is [            ], 2017.

 

  b. Target Award. The Target Award of Shares subject to this Award is
[                    ].

 

  c. Performance Goals. The Performance Goals are described on Exhibit A.

 

  d. Performance Period. The Performance Period is the three-year period
beginning January 1, 2017 and ending December 31, 2019, with three discrete and
independent Performance Measurement Periods running sequentially from January 1
through December 31 of each calender year within the performance period.

 

2. Agreement to Participate. You have been provided with this Agreement, and you
have the opportunity to accept this agreement, by accessing and following the
procedures set forth on the stock plan administrator’s website. The Plan is
available for your reference on the stock plan administrator’s website. You may
also request a copy of the Plan at any time by contacting Human Resources at the
address or telephone number set forth below in Section 11(a). By agreeing to
participate, you acknowledge that you have reviewed the Plan and this Award
Agreement, and you fully understand all of your rights under the Plan and this
Award Agreement, the Company’s remedies if you violate the terms of this Award
Agreement, and all of the terms and conditions which may limit your eligibility
to retain and receive the Units and/or Shares issued pursuant to the Plan and
this Award Agreement.

If you do not wish to accept the Units and participate in the Plan and be
subject to the provisions of the Plan and this Award Agreement, please contact
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of
this Award Agreement. If you do not respond within thirty (30) days of receipt
of this Award Agreement, the Award Agreement is deemed accepted. If you choose
to participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement

 

3. Earning and Vesting of Units. The Units shall not provide you with any rights
or interests therein until the Units have been earned and vested. Not later than
March 15 following the end of the Performance Period (the “Vesting Date”), the
Committee shall determine and certify the level of achievement of the
Performance Goals, and determine the number of Units earned and vested
(“Confirmed Units”). Any Units that fail to vest in accordance with the terms of
this Award Agreement will be forfeited and reconveyed to the Company without
further consideration or any act or action by you.



--------------------------------------------------------------------------------

4. Conversion to Shares. The Confirmed Units shall automatically convert to
Shares on the Vesting Date (the “Conversion Date”). These Shares will be
registered on the books of the Company in your name as of the Conversion Date,
and the Company shall deliver to you a certificate or certificates, or evidence
of book entry, with respect to such Shares.

If for any reason the Committee is unable to certify the level of achievement of
the Performance Goals by March 15 following the end of the Performance Period,
then the Vesting Date shall be March 15 following the end of the Performance
Period, but the determination of the number of Confirmed Units and the
Conversion Date shall be delayed, in the discretion of the Committee, for such
period as may be required for the Committee to certify the level of achievement
of the Performance Goals, but in no event shall the Conversion Date extend
beyond December 31, 2020.

 

5. Treatment of Units Upon Termination of Employment. Subject to Section 6
below, the Units shall be immediately and automatically cancelled upon
termination of your service with the Company and its Affiliates prior to the
Vesting Date, for any reason other than your death, Total Disability or
Retirement on or after the first anniversary of the grant date. If your service
with the Company and its Affiliates terminates prior to the Vesting Date as a
result of your death, Total Disability or Retirement on or after the first
anniversary of the grant date, then the Award shall fully vest as of your
termination date, and you (or your estate, in the event of your death) shall
receive a pro rata payout on the regular Conversion Date, determined by
multiplying the Confirmed Shares that otherwise would have paid out based on
actual performance for the entire Performance Period, multiplied by a fraction,
the numerator of which is the number of full months elapsed from January 1, 2017
until the date of your termination, and the denominator of which is 36.

For purposes of this Award Agreement, the following terms shall have the
following meanings:

“Retirement” shall mean your voluntary resignation on or after you have attained
age sixty (60) and accumulated five (5) or more years of combined and continuous
service with the Company.

“Total Disability” shall mean a permanent disability that would make you
eligible for benefits under the long-term disability program maintained by the
Company or any of its Affiliates (without regard to any time period during which
the disabling condition must exist) or in the absence of any such program, such
meaning as the Committee shall determine.

 

6. Change of Control. In the event of a Change of Control of the Company (as
defined in the Plan), the Units shall be treated as set forth in this Section 6.

 

  a. Qualifying Change of Control and Awards are Not Assumed. Upon the
occurrence of a Qualifying Change of Control (as defined below) on or after the
first anniversary of the Grant Date in which the Successor Entity fails to
Assume and Maintain this Award of Units, the Units shall immediately vest as of
the effective date of such Qualifying Change of Control; shall be deemed earned
based on actual pro rata performance as of the date of such Qualifying Change of
Control, to the extent such performance can be reasonably established in the
sole discretion of the Committee, or otherwise based on an assumed achievement
of all relevant performance goals at “target” levels, if actual pro rata
performance cannot be reasonably established in the sole discretion of the
Committee; shall be distributed or paid to you within thirty (30) days following
the date of the Qualifying Change of Control pro rata based on the portion of
the performance period elapsed on the date of the Qualifying Change of Control
in cash, Shares (based on the value of the Shares as of the effective date of
the Change of Control), other securities, or any combination, as determined by
the Committee; and shall thereafter terminate, provided that the circumstances
giving rise to such Qualifying Change of Control meet the definition of a
“change in control event” under Code Section 409A.

 

2



--------------------------------------------------------------------------------

  b. Employment Termination without Cause or for Good Reason within 12 Months of
a Qualifying Change of Control. If a Qualifying Change of Control occurs and the
Successor Entity Assumes and Maintains this Award of Units, and if your service
with the Successor Entity and its Affiliates is terminated on or after the first
anniversary of the Grant Date by the Successor Entity or one of its Affiliates
without Cause (other than such termination resulting from your death or
Disability) or by you for Good Reason (as such terms are defined below) within
twelve (12) months following the effective date of such Qualifying Change of
Control, then the Units shall immediately vest as of the date of termination of
your service with the Successor Entity and its Affiliates; shall be deemed
earned based on actual pro rata performance as of the date of termination of
your service with the Company and its Affiliates, to the extent such performance
can be reasonably established in the sole discretion of the Committee, or
otherwise based on an assumed achievement of all relevant performance goals at
“target” levels, if actual pro rata performance cannot be reasonably established
in the sole discretion of the Committee; shall be distributed or paid to you
within thirty (30) days following the date of termination of your service with
the Successor Entity and its Affiliates pro rata based on the portion of the
performance period elapsed as of the termination of your service with the
Successor Entity and its Affiliates; and shall thereafter terminate.

 

  c. Employment Termination without Cause or for Good Reason within 12 Months of
a Non-Qualifying Change of Control. If a Non-Qualifying Change of Control (as
defined below) occurs and if your service with the Company and its Affiliates is
terminated on or after the first anniversary of the Grant Date by the Company or
one of its Affiliates without Cause (other than such termination resulting from
your death or Disability) or by you for Good Reason within twelve (12) months
following the effective date of the Non-Qualifying Change of Control, then the
Units shall immediately vest as of the date of termination of your service with
the Company and its Affiliates; shall be deemed earned based on actual pro rata
performance as of the date of termination of your service with the Company and
its Affiliates, to the extent such performance can be reasonably established in
the sole discretion of the Committee, or otherwise based on an assumed
achievement of all relevant performance goals at “target” levels, if actual pro
rata performance cannot be reasonably established in the sole discretion of the
Committee; shall be distributed or paid to you within thirty (30) days following
the date of termination of your service with the Company and its Affiliates pro
rata based on the portion of the performance period elapsed on the date of the
Change of Control; and shall thereafter terminate.

 

  d. Defined Terms. For purposes of this Award Agreement:

 

  (i) “Business Unit Sale” shall mean the Company’s sale or disposition of all
or any portion of a business unit.

 

  (ii) “Cause” shall mean (i) your willful and continued failure to
substantially perform your duties with the Company and its Affiliates (other
than any such failure resulting from your Disability); (ii) your commission,
conviction or pleading guilty or nolo contendere (or any similar plea or
admission) to any felony or any act of fraud, misappropriation or embezzlement;
(iii) your willful engagement in conduct (other than conduct covered under
clause (i) above) which, in the good faith judgment of the Committee, is
injurious to the Company and/or its Affiliates, monetarily or otherwise; or
(iv) your material violation or breach of any Company or Affiliate policy, or
any noncompetition, confidentiality, or other restrictive covenant with respect
to the Company or any of its Affiliates, that applies to you; provided, however,
that for purposes of clauses (i) and (ii) of this definition, no act, or failure
to act, on your part shall be deemed “willful” unless done, or omitted to be
done, by you not in good faith and without reasonable belief that the act, or
failure to act, was in the best interests of the Company and/or its Affiliates.

 

  (iii) “Good Reason” shall mean any material reduction in the aggregate value
of your compensation (including base salary and bonus), or a substantial
reduction in the aggregate value of benefits provided to you; provided, however,
that Company-initiated across-the-board reductions in compensation or benefits
affecting substantially all employees shall alone not be considered Good Reason.

 

3



--------------------------------------------------------------------------------

  (iv) “Non-Qualifying Change of Control” shall mean a Change of Control of the
Company (as defined in the Plan) that results from a Business Unit Sale,
provided that following such Change of Control (i) the Company remains in
existence as a publicly-traded company (separate and apart from any Successor
Entity resulting from the Change of Control, and regardless of whether the
Company continues to use the name “Genworth Financial, Inc.” or a different
name), (ii) your employment with the Company is not terminated by the Company or
one of its Affiliates without Cause in connection with the Change in Control,
and (iii) the Units subject to this Agreement remain outstanding.

 

  (v) “Qualifying Change of Control” shall mean a Change of Control of the
Company (as defined in the Plan) that is not a Non-Qualifying Change of Control.

 

7. Payment of Taxes. The Company or any of its Affiliates employing you has the
authority and the right to deduct or withhold, or require you to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including your FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of the vesting or payment of this Award.
With respect to such withholding, the employer may satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value as of the date that
the amount of tax to be withheld is to be determined as nearly equal as possible
to the total minimum statutory tax required to be withheld (or such greater
amount up to the maximum individual statutory rate in the applicable
jurisdiction as may be permitted under then-current accounting principles to
qualify for equity classification), all in accordance with such procedures as
the Committee establishes. The obligations of the Company under this Award
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
you.

 

8. Nontransferability. This Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any prohibited Transfer, whether voluntary or involuntary, of the Award is
attempted to be made, or if any attachment, execution, garnishment, or lien
shall be attempted to be issued against or placed upon this Award, your right to
receive any payment pursuant to the terms of this Award shall be immediately and
automatically be forfeited, and this Award Agreement shall be null and void.

 

9. Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you. The Committee’s interpretation of the Plan and
this Award Agreement, and all decisions and determinations by the Committee with
respect to the Plan and this Award Agreement, shall be final, binding, and
conclusive on all parties.

 

10. Limitation of Rights. The Units do not confer to you or your beneficiary,
executors or administrators any rights of a stockholder of the Company unless
and until Shares are in fact issued to such person in connection with the Units.
This Award Agreement shall not confer upon you any right to continuation of
employment by the Company or any of its Affiliates, nor shall this Award
Agreement interfere in any way with the Company’s or any of its Affiliate’s
right to terminate your employment at any time.

 

11. Plan; Prospectus and Related Documents; Electronic Delivery.

 

  a. A copy of the Plan will be furnished upon written or oral request made to
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

 

4



--------------------------------------------------------------------------------

  b. As required by applicable securities laws, the Company is delivering to you
a prospectus in connection with this Award, which delivery is being made
electronically. A paper copy of the prospectus may also be obtained without
charge by contacting the Human Resources Department at the address or telephone
number listed above. By accepting this Award Agreement, you shall be deemed to
have consented to receive the prospectus electronically.

 

  c. The Company will deliver to you electronically a copy of the Company’s
Annual Report to Stockholders for each fiscal year, as well as copies of all
other reports, proxy statements and other communications distributed to the
Company’s stockholders. You will be provided notice regarding the availability
of each of these documents, and such documents may be accessed by going to the
Company’s website at www.genworth.com and clicking on “Investors” and then “SEC
Filings & Financial Reports” (or, if the Company changes its web site, by
accessing such other web site address(es) containing investor information to
which the Company may direct you in the future) and will be deemed delivered to
you upon posting or filing by the Company. Upon written or oral request, paper
copies of these documents (other than certain exhibits) may also be obtained by
contacting the Company’s Human Resources Department at the address or telephone
number listed above or by contacting the Investor Relations Department, Genworth
Financial, Inc., 6620 W. Broad Street, Richmond, VA 23230, or telephone (804)
281-6000.

 

  d. By accepting this Award, you agree and consent, to the fullest extent
permitted by law, in lieu of receiving documents in paper format to accept
electronic delivery of any documents that the Company may be required to deliver
in connection with this Award and any other Awards granted to you under the
Plan. Electronic delivery of a document may be via a Company e-mail or by
reference to a location on a Company intranet or internet site to which you have
access.

 

12. Amendment, Modification, Suspension, and Termination. Subject to the terms
of the Plan, this Agreement may be modified or amended by the Committee;
provided that no such amendment shall materially and adversely affect your
rights hereunder without your consent. Notwithstanding the foregoing, you hereby
expressly agree to any amendment to the Plan and this Agreement to the extent
necessary to comply with applicable law or changes to applicable law (including,
but not limited to, Code Section 409A) and related regulations or other guidance
and federal securities laws.

 

13. Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. For purposes of litigating any dispute that arises under this
grant or the Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Virginia, and agree that such litigation shall be
conducted in the courts of Richmond, Virginia or the federal courts for the
United States for the Eastern District of Virginia, where this Award is made
and/or to be performed.

 

14. Entire Agreement; Plan Controls. This Award Agreement, the Plan, and the
rules and procedures adopted by the Committee contain all of the provisions
applicable to the Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to you. In the
event of any actual or alleged conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative.

 

15. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
you and to Awards of this type.

 

16. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

PLEASE REFER ANY QUESTIONS YOU MAY HAVE REGARDING YOUR PERFORMANCE STOCK UNIT
AWARD TO THE EXECUTIVE VICE PRESIDENT OF HUMAN RESOURCES.

 

5



--------------------------------------------------------------------------------

Exhibit A

2017-2019 Performance Stock Unit Award Defined Terms

2017-2019 Performance Stock Unit Award Goals

 

($ in Millions)

         [Performance Measure]  

Performance

Measurement Period

   Weight
(% of
Target)     Threshold
(50% Payout)      Target
(100% Payout)      Maximum
(150% Payout)  

January 1, 2017 – December 31, 2017

     34 %    $ [             ]     $ [             ]     $ [             ] 

January 1, 2018 – December 31, 2018

     33 %    $ [             ]     $ [             ]     $ [             ] 

January 1, 2019 – December 31, 2019

     33 %    $ [             ]     $ [             ]     $ [             ] 

 

  •   Performance under each Performance Measurement Period is independently
weighted, with the results for each Performance Measurement Period are
multiplied by the applicable weightings and then added together.

 

  •   Payout for performance between points is interpolated on a straight-line
basis.

 

  •   No payout shall be earned for performance below threshold level for a
given Performance Measurement Period.

 

  •   In evaluating performance, the committee shall exclude the impact, if any,
on reported financial results of any of the following events that occur during
the performance period: a) acquisitions and divestitures, b) shareholder
dividends or common stock repurchases and c) changes in accounting principles or
other laws or provisions.

 

  •   Notwithstanding the level of achievement of the above Performance Goals,
the Committee may exercise negative discretion to pay out a lesser amount, or no
amount at all, under the Performance Stock Unit Award, based on such
considerations as the Committee deems appropriate.